  Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 1 of 10 PageID# 20
                                                                                          PLLiJ
                                                                                      IN OFFN CO!rr>T



                                                                                     OCT 22 201
                       IN THE UNITED STATES DISTRICT COURT F

                              EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


                V.                                     Case No. I:I9CR309

 SCOTT B. MACKENZIE.


                Defendant.




                                    STATEMENT OF FACTS


       The United States and the defendant. SCOTT B. MACKENZIE("MACKENZIE"), agree

that at trial, the United States would have proven the following facts beyond a reasonable doubt

with admissible and credible evidence:

        1.     From at least in or about 2011 through at least in or about 2018. in the Eastern

District of Virginia and elsewhere. MACKENZIE knowingly and willfully caused the submission

of a number of materially false. Ilctitious and fraudulent statements and representations in a matter

within the Jurisdiction of the executive branch ofthe government ofthe United States, to wit. the

filing offalse reports with the Federal Election Commission("EEC")on behalf of Political Action

Committees ("PACs"). namely Conservative StrikeForce and Conservative Majority Fund.

Ihesc false statements concerned matters within the Jurisdiction ofthe EEC. that is. the false

statements related to facts that the EEC required to be accurately reported and the false statements

were material to the FEC, that is. they had the natural tendency to inlluence the FEC in the

performance of its official duties. MACKENZIE intended to record these false statements and

knew that making such false statements was unlawful, all in violation of 18 U.S.C. § 1001.
       2.      MACKENZIE was a resident of Arlington. Virginia and the treasurer of multiple

PACs. including Conservative StrikeForce. Conservative Majority Fund and Tea Party Majority
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 2 of 10 PageID# 21
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 3 of 10 PageID# 22
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 4 of 10 PageID# 23
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 5 of 10 PageID# 24
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 6 of 10 PageID# 25
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 7 of 10 PageID# 26
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 8 of 10 PageID# 27
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 9 of 10 PageID# 28
Case 1:19-cr-00309-LO Document 6 Filed 10/22/19 Page 10 of 10 PageID# 29
